             THE UNITED STATES DISTRICT COURT
        FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
             CIVIL CASE NO. 1:19-cv-00344-MR-WCM


DAVID L. SETTLEMYER and JAN      )
SETTLEMYER,                      )
                                 )
                   Plaintiffs,   )
                                 )
         vs.                     )                     ORDER
                                 )
BORG-WARNER MORSE TEC, LLC, )
Successor-by-Merger to           )
Borg-Warner Corporation, et al., )
                                 )
                   Defendants.   )
_______________________________ )


     THIS MATTER is before the Court on the parties’ Joint Motion to

Dismiss Navistar Inc. [Doc. 162].

     Upon review of the parties’ motion,

     IT IS, THEREFORE, ORDERED that the parties’ Joint Motion to

Dismiss [Doc. 162] is GRANTED, and all the Plaintiff’s claims against the

Defendant Navistar Inc. are hereby DISMISSED WITHOUT PREJUDICE.

     IT IS SO ORDERED.
                              Signed: March 22, 2021




    Case 1:19-cv-00344-MR-WCM Document 163 Filed 03/22/21 Page 1 of 1
